Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and spy tag pair and gH in the reply filed on 6/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17, 28, and 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Claim Rejections - 35 USC § 112
Claim 6 contains the trademark/trade name Spytag/spycatcher etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Spytag/spycatcher etc. and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 20, 23, 24, 26, and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pedersen et al. (WO2016112921A1).
Pedersen et al. teach as follows:
For claims 1 and 3, a composition comprising antigenic component and first tag and moiety and second tag wherein the antigen is over 50kD and the two are linked by isopeptide bonds, see claim 1 and page 101 SEQ ID# 26.
For claim 6, Spytag and Spycatcher are referred to throughout the reference or as noted below for the linkers. 
For claim 20, the spytag can have a linker, see page 76, line 20.
For claim 23, the spycatcher can be SEQ 38, see SEQ ID # 60 that is identical.
For claim 24, the spycatcher can have a linker, see page 5, lines 8-9.
For claim 26, the composition can be a vaccine, abstract. 
For claim 36, there is an immunize and boost, see page 44, line 26. The kit is the contents it comprises and “kit” does not add any specific patentable weight. 
Thus, Pedersen et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. as applied to claims 1, 3, 6, 20, 23, 24, 26, and 36 above, and further in view of Brune et al. (Brune, K., Leneghan, D., Brian, I. et al. Plug-and-Display: decoration of Virus-Like Particles via isopeptide bonds for modular immunization. Sci Rep 6, 19234 (2016)).
Pedersen et al. is discussed above.
Pedersen et al. does not teach HBsAg as the moiety.
Brune et al. teach HBsAg VLP presenting a heterologous antigen and uses it in comparison to the spytag/spycatcher  that presents a heterologous antigen. (page 8, paragraph right above “METHODS”.)
One of ordinary skill in the art at the effective time of filing would know that the VLPs are compared because they are similar in function and know from teaching in the art that viral proteins that can form VLPs can be used in the paired system to make antigen presenting VLPs with isopeptide bonds (see Pedersen et al. claim 1, but both references in general). 
Thus, it would have been prima facie obvious at the effective time of filing to use the HBsAg of Brune et al. in the composition of Pedersen et al. as the moiety with the expectation of success that both have the same function and it would have been obvious at the effective time of filing to exchange similar functioning proteins. 
Claim(s) 7, 8, 10, and 	12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. as applied to claims 1, 3, 6, 20, 23, 24, 26, and 36 above, and further in view of Wussow et al. (2014, Human Cytomegalovirus Vaccine Based on the Envelope gH/gL Pentamer Complex. PLoS Pathog 10(11): e1004524).
Pedersen et al. is discussed above.
Pedersen et al. does not teach HCMV or gH.
Wussow et al. teach HCMV comprising gH and that gH is required for both types of cell entry and that antibodies are shown to provide protection (abstract). The gH can be made with a truncated transmembrane domain (deleted) (figure1). 
One of ordinary skill in the art at the effective time of filing would know that the VLPs made with the spytag/spycatcher strong long-lasting immune responses (Pedersen et al. abstract). One of ordinary skill in the art at the effective time of filing would this VLP system would be useful in inducing antibody production and be motivated to use it to induce antibodies that Wussow et al. show to be involved in protection. 
Thus, it would have been prima facie obvious at the effective time of filing to use the HCMV gH of Wussow et al. as the antigen in the composition of Pedersen et al. with the expectation of success that the VLPs will give rise to antibodies. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           

/Shanon A. Foley/             Primary Examiner, Art Unit 1648